     Case 2:19-cv-00651-KJM-AC Document 27 Filed 10/06/20 Page 1 of 2



     Scottlynn J Hubbard, SBN 212970
 1
     Disabled Advocacy Group, APLC
 2   12 Williamsburg Lane
 3   Chico, California 95926
     Telephone: (530) 895-3252
 4   Facsimile: (530) 894-8244
 5
     Attorney for Plaintiff Arretta Tyler
 6
 7   Sarah Ornelas, SBN 258890
     Borton Petrini, LLP
 8
     201 Needham Street
 9   Modesto, California 95354
10   Telephone: (209) 576-1701
     Facsimile: (209) 527-9753
11
12   Attorney for Defendants Valley MRI and
     Radiology, Inc. and Sonoma Federal, LLC
13
14
15                    THE UNITED STATES DISTRICT COURT
16
                FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18                                          ) Case No. 2:19-cv-00651-KJM-AC
     Arretta Tyler,                         )
19                                          )
           Plaintiff,                       )
20                                          ) Stipulation to Referral to VDRP;
                                            )
21         v.                               ) Order
                                            )
22                                          )
     Valley MRI and Radiology, Inc.,;       )
23   Sonoma Federal, LLC,                   )
                                            )
24                                          )
           Defendants.                      )
25
26
27
28
     Case 2:19-cv-00651-KJM-AC Document 27 Filed 10/06/20 Page 2 of 2



 1                  Pursuant to Local Rule 271, the parties hereby agree to submit
 2   the above-entitled action to the Voluntary Dispute Resolution Program.
 3
 4
     Dated: September 30, 2020             DISABLED ADVOCACY GROUP, APLC
 5
 6
                                           /s/ Scottlynn J Hubbard
 7                                         SCOTTLYNN J HUBBARD
 8                                         Attorney for Plaintiff Arretta Tyler
 9
10   Dated: September 30, 2020             BORTON PETRINI, LLP
11
12                                         /s/ Sarah Ornelas
13                                         SARAH ORNELAS
                                           Attorneys for Defendants Valley MRI and
14                                         Radiology, Inc. and Sonoma Federal, LLC
15
     -------------------------------------------------------------------------------------------
16
17
                                              ORDER
18
19          Pursuant to the parties’ stipulation, the court referres this matter to the
20   Voluntary Dispute Resolution Program.
21          This order resolves ECF No. 26.
22          IT IS SO ORDERED.
23   Dated: October 6, 2020.
24
25
26
27
28
